DETAILED ACTION
Status of Claims
	Claims 1, 5-14 and 16 are pending.
	Claims 5-14 are withdrawn from consideration. 
	Claims 2-4 and 15 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
	The previous objection to the specification is withdrawn in view of Applicant’s amendment. 
	All other rejections from the previous Office action are withdrawn in view of Applicant’s amendment.  New grounds of rejection are necessitated by amendment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tzou et al. (US 2012/0196144) in view of Manabe et al. (GB 2361713).
Regarding claim 1, Tzou discloses a method for forming ultra thin copper foil (title = a method for manufacturing ultra-thin copper foil), comprising:
Forming a release layer (2) on a surface of a carrier foil (3) ([0069], Figure 1 = forming a separation layer on a predetermined surface of a carrier layer by using a first plating solution), dipping into a plating bath containing nickel with a concentration of 10 about 50 g/L, molybdate with a concentration of 0.5 to about 10 g/L and K4P2O7 with a concentration of 100-400 g/L, (Comparative example 1 includes a ternary alloy including only Ni, Mo and potassium, [0013], [0031], Table 1 = the first plating solution consisting of 0.1 to 5 g/L of nickel, 0.1 to 3 g/L of molybdenum, and 50 to 300 g/L potassium pyrophosphate);
Forming an ultra-thin copper layer by electroplating [0032]-[0033], [0069] (1) (= forming an ultra-thin copper layer on the separation layer by electroplating, the ultra-thin copper layer being disposed on the carrier layer through the separation layer); and
Performing a peeling or stripping test to separate the ultra-thin copper layer which can produce pinholes (= pores) (Table 1, [0004], [0007] = peeling the carrier layer and the separation layer from the ultra-thin copper layer, such that part of the ultra-thin copper layer is peeled along with the separation layer to form a porous ultra-thin copper foil having a plurality of pores).  
Regarding the claimed concentration ranges, the ranges of Tzou either overlap or are close enough that one of ordinary skilled in the art would have expected the same or similar predictable result.  Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  Regarding the claimed porosity between 10 and 90%, while Tzou does not specifically address the claim limitation “porosity”, this is considered to be an intrinsic property resulting from following the method steps taught by the reference(s), which are the same as those instantly claimed, absent any clear and convincing evidence and/or arguments to the contrary.   As a prima facie case of obviousness has been set forth on the record, and because the USPTO does not possess the laboratory facilities to test and compare the prior art to the claimed invention, the burden shifts to applicant to demonstrate otherwise.  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Although Tzou indicates the formation of pinholes, Tzou is silent in regards to the porosity achieved by the presence of the pinhole.  Further, the claimed range of 10-90% is particularly broad encompassing almost all possible scenarios of porosity.
Tzou does not disclose forming an antioxidant layer as claimed. 
In the same or similar field of forming copper foils, Manabe discloses forming a rust-proof treatment on a surface of a copper foil layer including cathodic electrolysis usin a bath including 3 g/L chromium oxide (Na2Cr2O7) and 10 g/L NaOH at 0.5 A/dm2 (page 11).   
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising forming an antioxidant layer because Manabe teaches that a copper foil may be treated electrolytically with a chromium containing bath for preventing rust.  
Regarding claim 16, Tzou discloses a current density for electroplating the release layer including 2.5 to 6 A/dm2 [0031] and 6 to about 15 A/dm2 [0016].  The ranges of Tzou overlap or lie close to the claimed range therefore a prima facie case of obviousness exists. 

Response to Arguments
Applicant's arguments filed 24 February 2022 have been fully considered but they are not persuasive. On page 7 of the response, the argument states that Tzou discloses a quaternary alloy bath.  The Examiner acknowledges that some of the examples of Tzou are inclusive of a quaternary alloy, however, in [0031] Tzou discloses the separation layer including a ternary alloy and therefore satisfies that claimed invention.  
Newly cited reference Manabe (GB 2361713) is herein cited for at least disclosing the amended language including an antioxidant layer. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795